DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 04 September 2020. Claims 1-12 are pending in the case. Claims 1, and 7 are the independent claims. This action is non final.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 18th, 2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-228493 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

 Regarding claim 1, the claim recites, in part, “store pieces of knowledge,” which renders the claim indefinite as it is unclear what is pieces of knowledge. As such, the claim is indefinite, and the Examiner requests clarification from Applicant as the Specification does not provide sufficient support to discern the metes and bounds of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a data analysis device, and Independent claim 7 recites a method. Therefore, Step 1 is satisfied for claims 1-10. Step 2A Prong One: The independent claims recites “a storage device configured to store pieces of knowledge used for data analysis; and a computing device configured to perform a process of extracting variables defining the pieces of knowledge from the pieces of knowledge, a process of specifying values corresponding to the variables for data to be analyzed, and a process of performing, based on the values corresponding to the variables and a predetermined evaluation index, an analysis process for a relation between the variables and the evaluation index and specifying information related to a combination of the variables for improving the evaluation index as a suggestion for improvement of the evaluation index.”

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a storage device and a computing device in Claim 1, and a storage device in Claim 7 do not negate the mental nature of these limitations because the claim here merely uses the storage and computing device as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of “a storage device configured to store pieces of knowledge used for data analysis; and a computing device configured to perform a process of extracting variables defining the pieces of knowledge from the pieces of knowledge, a process of specifying values corresponding to the variables for data to be analyzed, and a process of performing, based on the values corresponding to the variables and a predetermined evaluation index, an analysis process for a relation between the variables and the evaluation index and specifying information related to a combination of the variables for improving the evaluation index as a suggestion for improvement of the evaluation index” as a single abstract idea.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a storage device and a computing device. The storage device and computing device are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. While this type of automation improves predictions (by evaluating data), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the storage device and computing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the storage device and computing device is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 1 recites a storage device and computing device, which is not comprehensively defined by the specification (see Specification, Paragraphs [0019]-[0022]). The broadest reasonable interpretation of a claim thus drawn to a storage device and computing device encompasses software per se in view of the ordinary and customary meaning of the claimed elements as described in the disclosure.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Applicant is respectfully requested to positively recite specific structural components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukai et al. (JP 2019/079104 A).
Regarding claim 1, Ukai teaches a data analysis device comprising:
a storage device configured to store pieces of knowledge used for data analysis (see Ukai, Paragraph [0039], “The knowledge base 232 is the information for managing the data of a measure. The data of all the generated measures may be stored in the knowledge base 232, and only the data of a measure in which improving business was checked may be stored in it.”); 
and a computing device configured to perform a process of extracting variables defining the pieces of knowledge from the pieces of knowledge, a process of specifying values corresponding to the variables for data to be analyzed, and a process of performing, based on the values corresponding to the variables and a predetermined evaluation index, an analysis process for a relation between the variables and the evaluation index and specifying information related to a combination of the variables for improving the evaluation index as a suggestion for improvement of the evaluation index (see Ukai, Paragraphs [0008], [0012]-[0025], “In measure evaluation processing, the data-analytic system 110 judges whether the operating evaluation index has been improved, as a result of performing business based on the generated measure. The data-analytic system 110 registers the evaluation result of a measure and a measure into the knowledge base 232.”).

Regarding claim 2, Ukai further teaches:
perform a process of acquiring an implementation result of a measure based on the suggestion for improvement from a predetermined device, and scoring a piece of knowledge corresponding to the suggestion for improvement based on at least a record value of the evaluation index indicated by the implementation result, and select a piece of knowledge on which the process of extracting the variables is to be performed from the storage device according to a score obtained by the scoring (see Ukai, Paragraphs [0008], [0012]-[0025], “In measure evaluation processing, the data-analytic system 110 judges whether the operating evaluation index has been improved, as a result of performing business based on the generated measure. The data-analytic system 110 registers the evaluation result of a measure and a measure into the knowledge base 232.”).

Regarding claim 3, Ukai further teaches:
store information on respective pieces of knowledge obtained for respective predetermined cases, and the computing device is configured to further perform a process of extracting, for a piece of knowledge that has not been scored among pieces of knowledge for a case to be processed and is of another case different from the case to be processed, a score obtained for the piece of knowledge from the information on the respective pieces of knowledge stored in the storage device, and performing score analogy based on the extracted score (see Ukai, Paragraphs [0008], [0012]-[0026], “In the present system, the cycle of processing from step S1 to step S4 described above is repeatedly executed. Through this cycle, information on measures that are effective for business improvement is accumulated in the knowledge base 232 automatically and efficiently. Also, the tasks of the task system 100 are automatically improved.”).

Regarding claim 4, Ukai further teaches:
perform a co-occurrence analysis on the piece of knowledge based on the information of the respective pieces of knowledge obtained for the respective cases, specify a piece of knowledge capable of co-occurring for the case to be processed, and perform the score analogy on a piece of knowledge that has not been scored among the pieces of knowledge (see Ukai, Paragraph [0137], “the analysis module 221 performs the statistical work which used the total data 800, and total operating time notices the row of the work common to a small work schedule, and computes it as characteristic quantity. For example, with reference to the permutation 805 of a plurality of total data 800, the analysis module 221 computes the appearance frequency for every combination of the row of work, and the appearance frequency concerned notices the row of larger work than a threshold value, and computes it as characteristic quantity.”).

Regarding claim 5, Ukai further teaches:
store, as a candidate for knowledge, information related to a combination that improves the evaluation index in the storage device, and further perform a process of storing, as a piece of knowledge, the candidate for knowledge in the storage device when the score obtained by the scoring for the candidate for knowledge is higher than a predetermined reference (see Ukai, Paragraphs [0008], [0012]-[0025], “In the measure generation process, the data analysis system 110 generates a measure, for example, by changing at least one attribute value of the attribute value group calculated as the noticed feature amount. The data of the generated measure is registered in the measure list.”).

Regarding claim 6, Ukai further teaches:
perform a process of outputting, to a predetermined device, information on the piece of knowledge selected according to the score on which the process is to be performed (see Ukai, Paragraphs [0008], [0012]-[0025], “The data analysis system 110 transmits the measure list to the business system 100, and instructs execution of the measures registered in the measure list. The data analysis system 110 may present the measure list to an administrator of the data analysis system 110 or the business system 100 by transmitting the measure list to an output device such as a display. For example, by presenting the measure list, the manager can select the measure to apply.”).

Regarding claim 7, Ukai teaches a data analysis method performed by an information processing device, the data analysis method comprising:
storing, in a storage device, pieces of knowledge used for data analysis (see Ukai, Paragraph [0039], “The knowledge base 232 is the information for managing the data of a measure. The data of all the generated measures may be stored in the knowledge base 232, and only the data of a measure in which improving business was checked may be stored in it.”); 
and performing a process of extracting variables defining the pieces of knowledge from the pieces of knowledge, a process of specifying values corresponding to the variables for data to be analyzed, and a process of performing, based on the values corresponding to the variables and a predetermined evaluation index, an analysis process for a relation between the variables and the evaluation index to specify information related to a combination of the variables for improving the evaluation index as a suggestion for improvement of the evaluation index (see Ukai, Paragraphs [0008], [0012]-[0025], “In measure evaluation processing, the data-analytic system 110 judges whether the operating evaluation index has been improved, as a result of performing business based on the generated measure. The data-analytic system 110 registers the evaluation result of a measure and a measure into the knowledge base 232.”).

Regarding claim 8, Ukai further teaches:
performing a process of acquiring an implementation result of a measure based on the suggestion for improvement from a predetermined device, and scoring a piece of knowledge corresponding to the suggestion for improvement based on at least a record value of the evaluation index indicated by the implementation result; and selecting a piece of knowledge on which the process of extracting the variables is to be performed from the storage device according to a score obtained by the scoring (see Ukai, Paragraphs [0008], [0012]-[0025], “In measure evaluation processing, the data-analytic system 110 judges whether the operating evaluation index has been improved, as a result of performing business based on the generated measure. The data-analytic system 110 registers the evaluation result of a measure and a measure into the knowledge base 232.”).

Regarding claim 9, Ukai further teaches:
storing information on respective pieces of knowledge obtained for respective predetermined cases in the storage device; and further performing a process of extracting, for a piece of knowledge that has not been scored among pieces of knowledge for a case to be processed and is of another case different from the case to be processed, a score obtained for the piece of knowledge from the information on the respective pieces of knowledge stored in the storage device, and performing score analogy based on the extracted score (see Ukai, Paragraphs [0008], [0012]-[0026], “In the present system, the cycle of processing from step S1 to step S4 described above is repeatedly executed. Through this cycle, information on measures that are effective for business improvement is accumulated in the knowledge base 232 automatically and efficiently. Also, the tasks of the task system 100 are automatically improved.”).

Regarding claim 10, Ukai further teaches:
performing a co-occurrence analysis on the piece of knowledge based on the information of the respective pieces of knowledge obtained for the respective cases, specifying a piece of knowledge capable of co-occurring for the case to be processed, and performing the score analogy on a piece of knowledge that has not been scored among the pieces of knowledge (see Ukai, Paragraph [0137], “the analysis module 221 performs the statistical work which used the total data 800, and total operating time notices the row of the work common to a small work schedule, and computes it as characteristic quantity. For example, with reference to the permutation 805 of a plurality of total data 800, the analysis module 221 computes the appearance frequency for every combination of the row of work, and the appearance frequency concerned notices the row of larger work than a threshold value, and computes it as characteristic quantity.”).

Regarding claim 11, Ukai further teaches:
storing, as a candidate for knowledge, information related to a combination that improves the evaluation index in the storage device; and performing a process of storing, as a piece of knowledge, the candidate for knowledge in the storage device when the score obtained by the scoring for the candidate for knowledge is higher than a predetermined reference (see Ukai, Paragraphs [0008], [0012]-[0025], “In the measure generation process, the data analysis system 110 generates a measure, for example, by changing at least one attribute value of the attribute value group calculated as the noticed feature amount. The data of the generated measure is registered in the measure list.”).

Regarding claim 12, Ukai further teaches:
performing a process of outputting, to a predetermined device, information on the piece of knowledge selected according to the score on which the process is to be performed (see Ukai, Paragraphs [0008], [0012]-[0025], “The data analysis system 110 transmits the measure list to the business system 100, and instructs execution of the measures registered in the measure list. The data analysis system 110 may present the measure list to an administrator of the data analysis system 110 or the business system 100 by transmitting the measure list to an output device such as a display. For example, by presenting the measure list, the manager can select the measure to apply.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161